Exhibit 10.4

[Name]

PAR PETROLEUM CORPORATION

NONSTATUTORY STOCK OPTION AGREEMENT

(Eight Year)

1. Grant of Stock Option. As of                     , (“the Grant Date”), Par
Petroleum Corporation, a Delaware corporation (the “Company”), hereby grants a
Nonstatutory Stock Option (the “Option”) to                      (the
“Optionee”), an Employee or Director of the Company, to purchase the number of
shares of the Company’s common stock (the “Stock”) identified below, subject to
the terms and conditions of this agreement (the “Agreement”) and the Par
Petroleum Corporation 2012 Long Term Incentive Plan (the “Plan”) which is hereby
incorporated herein in its entirety by reference. The Option is not an
“incentive stock option” as defined in Section 422 of the Internal Revenue Code.

2. Definitions. All capitalized terms used herein shall have the meanings set
forth in the Plan unless otherwise specifically provided herein.

3. Option Term. The Option shall commence on the Grant Date and terminate on the
date immediately prior to the eighth (8th) anniversary of the Grant Date. The
period during which the Option is in effect and may be exercised is referred to
herein as the “Option Period.”

4. Number of Shares of Stock and Option Price. The number of shares of Stock
subject to this Option is                     . The “Option Price” per share of
Stock is $        , which is the “Fair Market Value,” as defined in the Plan,
per share of Stock on the Grant Date.

5. Vesting. This Option may be exercised for the total number of shares of Stock
subject to this Option in accordance with the “Vesting Dates” as follows: 25% on
the first anniversary of the Grant Date, and 25% on each succeeding anniversary
of the Grant Date until all options have been vested, provided that the Optionee
is continuously providing Services to the Company or a Company Affiliate through
the applicable Vesting Date. The shares of Stock may be purchased at any time
after they become vested, in whole or in part, during the Option Period;
provided, however, the Option may only be exercisable to acquire whole shares of
Stock. The right of exercise provided herein shall be cumulative so that if the
Option is not exercised to the maximum extent permissible after vesting, the
vested portion of the Option shall be exercisable, in whole or in part, at any
time during the Option Period.

6. Method of Exercise. The Option is exercisable by delivery of a written notice
to the Secretary of the Company, at the address for notices to the Company
provided below, signed by the Optionee, specifying the number of shares of Stock
to be acquired on, and the effective date of, such exercise. The Optionee may
withdraw notice of exercise of this Option, in writing, at any time prior to the
close of business on the business day preceding the proposed exercise date.

7. Restrictions on Exercise. The Option may not be exercised if the issuance of
such Stock or the method of payment of the consideration for such Stock would
constitute a violation of any applicable federal or state securities or other
laws or regulations, including any laws or regulations or Company policies
respecting blackout periods, or any rules or regulations of any stock exchange
on which the Stock may be listed.



--------------------------------------------------------------------------------

8. Termination of Employment. Voluntary or involuntary termination of the
Optionee as an Employee of the Company and its Affiliates or any successor
thereto shall affect Optionee’s rights under the Option as provided in Section 9
of the Plan.

9. Independent Legal and Tax Advice. Optionee acknowledges that the Company has
advised Optionee to obtain independent legal and tax advice regarding the grant
and exercise of the Option and the disposition of any Stock acquired thereby.

10. No Rights in Stock. Subject to the terms of the Plan, Optionee shall have no
rights as a stockholder until the Optionee becomes the record holder of such
Stock.

11. Investment Representation. Optionee will enter into such written
representations, warranties and agreements as Company may reasonably request in
order to comply with any federal or state securities law. Moreover, any stock
certificate for any Stock issued to Optionee hereunder may contain a legend
restricting their transferability as determined by the Company in its
discretion. Optionee agrees that Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of Stock hereunder
to comply with any law, rule or regulation that applies to the Stock subject to
the Option.

12. No Guarantee of Employment or Services. The Option shall not confer upon
Optionee any right to continued employment or Services with the Company or any
Company Affiliate.

13. Withholding of Taxes. The Option is subject to and the Company shall have
the right to take any action as may be necessary or appropriate to satisfy any
federal, state, or local (foreign and domestic) tax and withholding obligations
upon exercise of the Option. The Committee has determined in connection with
this Award that the Company may withhold that number of shares of Stock
otherwise deliverable to the Participant upon the exercise of the Option, having
a Fair Market Value on the date of exercise equal to the minimum amount required
to be withheld for taxes as a result of such exercise. If the number of shares
so determined shall include a fractional share, the Participant shall deliver
cash in lieu of such fractional share. Any election to satisfy withholding for
taxes in some other manner shall be made in a form approved by the Committee and
shall be subject to disapproval, in whole or in part by the Committee.

14. General.

(a) Notices. All notices under this Agreement shall be mailed or delivered by
hand to the parties at their respective addresses set forth beneath their
signatures below or at such other address as may be designated in writing by
either of the parties to one another. Notices shall be effective upon receipt.

(b) Nontransferability of Option. The Option granted pursuant to this Agreement
is not transferable other than by will or by the laws of descent and
distribution or by a qualified domestic relations order (as defined in
Section 4l4(p) of the Internal Revenue Code). The Option will be exercisable
during Optionee’s lifetime only by Optionee or by Optionee’s legal
representative in the event of Optionee’s Disability. No right or benefit
hereunder shall in any manner be liable for or subject to any debts, contracts,
liabilities, obligations or torts of Optionee.

 

2

Par/Incentive Compensation/Nonstatutory Stock Option Agreement/Template/Eight
Year



--------------------------------------------------------------------------------

(c) Amendment and Termination. No amendment, modification or termination of the
Option or this Agreement shall be made at any time without the written consent
of Optionee and Company.

(d) No Guarantee of Tax Consequences, Legal Consult. The Company and the
Committee make no commitment or guarantee that any federal or state tax
treatment will apply or be available to any person eligible for benefits under
the Option. The Optionee has been advised and been provided the opportunity to
obtain independent legal and tax advice regarding this Award including, without
limitation, with respect to the grant and exercise of the Option and the
disposition of any Stock acquired thereby.

(e) Severability. In the event that any provision of this Agreement shall be
held illegal, invalid, or unenforceable for any reason, such provision shall be
fully severable, but shall not affect the remaining provisions of the Agreement,
and the Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had not been included herein.

(f) Supersedes Prior Agreements. This Agreement shall supersede and replace all
prior agreements and understandings, oral or written, between the Company and
the Optionee regarding the grant of the Options covered hereby.

(g) Governing Law. The Option shall be construed in accordance with the laws of
the State of Delaware without regard to its conflict of law provisions, to the
extent federal law does not supersede and preempt Delaware law and venue shall
be in Harris County, Texas.

15. Counterparts: This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

3

Par/Incentive Compensation/Nonstatutory Stock Option Agreement/Template/Eight
Year



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, as of the Grant Date has caused this Agreement
to be executed on its behalf by its duly authorized officer and Optionee has
hereunto executed this Agreement as of the same date.

 

PAR PETROLEUM CORPORATION By:

 

Name: Brice Tarzwell Title: Senior Vice President and Chief Legal Officer
OPTIONEE:

 

Signature

 

Printed Name Address:

 

4

Par/Incentive Compensation/Nonstatutory Stock Option Agreement/Template/Eight
Year